Citation Nr: 1520320	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center (RACC) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for migraines, to include as secondary to service-connected major depressive disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to April 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) 
Restricted Access Claims Center (RACC) located in St. Paul, Minnesota. 

The Veteran testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Phoenix, Arizona.  A complete hearing transcript is of record.  Since that hearing, service connection has been granted for other disabilities, and the Veteran is now rated totally disabled.  Although additional medical evidence was developed in connection with those other claims, none of it is relevant to the headache claim before the Board, so remand for a supplemental statement of the case is not required.  The Veteran was given 60 days following the hearing to submit a medical opinion as to the etiology of his headaches, but he did not do so. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDING OF FACT

The currently diagnosed migraine disorder is not etiologically related to any service connected disability and was not incurred or aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for migraines have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Accordingly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A.  Analysis 

The Veteran contends that he is entitled to service connection for migraines as related to his service-connected major depressive disorder. The Veteran has been service connected for a major depressive disorder since February 11, 2008.  He asserts that migraines are triggered when he is stressed or feels anxiety.  As of the hearing, these migraines occurred approximately once a month for less than a day with associated symptoms including photophobia, and nausea.  

The Veteran was first diagnosed with a migraine disorder in 2010, based on the Veteran's hearing testimony as confirmed by Phoenix, Arizona VA Medical Center treatment records (accessed through the Virtual VA system).  In October 2010, the Veteran's primary care physician Dr. N. A. documented that the Veteran had headaches over the prior eight months that had increased in frequency from once a month to twice a week.  These migraines occur in the frontal region and are often associated with nausea and photophobia.  The Veteran is able to tell when the migraines are about to occur based on his level of discomfort.  No focal weakness or vision changes have been associated with these migraines. The migraines subside with rest and the use of prescription medication, sumatriptan succinate, also known as Imitrex.   

As stated earlier, the Veteran relates the occurrence of the migraines to his service-connected depression.  The Veteran is competent to describe symptoms he experiences, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465.  However, the etiology of a disorder as complex as migraines requires medical expertise that the Veteran lacks.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   For this medical knowledge, the Board relied on the available VA treatment record and September 2012 VA examination report with addendum prepared in November 2012. 

On its face, the treating record fails to support a relationship between migraines and the service-connected depression.  First, no treating or evaluating physician has linked the Veteran's migraines to the service-connected depression.  Second, the Veteran's migraines increased in frequency as his depression improved.  The Veteran was diagnosed with major depression in 2007.  He was not diagnosed with migraines until four years later in 2010.  At the time of initial diagnosis of the migraines, Dr. N. A., the primary care physician, noted that the migraines increased in frequency from once a month to twice a week.  At this time, the Veteran's depression had stabilized and he was completely off any previously prescribed mood stabilizers.  In November 2011, the Veteran returned for evaluation, and he reported continued worsening of his migraines as his depression remained stable and under control.  If the migraines were triggered by the depression as asserted by the Veteran, it would follow that the depression would worsen as the migraines worsen.   

Furthermore, a VA neurologist after examining the Veteran and reviewing the medical evidence, found no relationship between the migraines and service-connected depression in his September 2012 examination report. The examiner opined that the migraines are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner opined that migraine headaches are an independent entity, although patients with depression/anxiety tend to have migraines more commonly than the regular population.  The examiner was also posed with the question whether the Veteran's depression aggravated the Veteran's migraines beyond its natural progression.  The examiner stated that any kind of anxiety of depression would aggravate a migraine or headache.  However, here, the Veteran's migraines began after the Veteran's depression.  Furthermore, as noted in the November 2012 addendum opinion, the examiner found insufficient evidence in the record to link migraines to the depression.  He found the improvement in depression discordant with the migraine history.  

In the face of overwhelming evidence against service connection, the Veteran has been presented with ample opportunities to obtain evidence in support of nexus.  At the hearing, the Veterans Law Judge told the Veteran that the missing element of his claim was nexus.  The undersigned left the record open for 60 days to give the Veteran time to obtain this evidence. Although the Veteran said he would try to obtain medical documentation from a treating physician to provide nexus, no information has been received by the Veteran or any other source that would provide such a link between the migraines and the depression in the approximately  nine months that have passed since the hearing.  His VA outpatient records do show that he "discussed service connection basis" with a doctor shortly after the Board hearing, but that doctor provided no opinion as to etiology.  Based on the evidence of record, the Board finds the preponderance of the evidence weighs against the Veteran's service connection claim on a secondary basis. 
 
Even though the Veteran does not specifically contend that his migraines began in service, the Board considered his claim on a direct basis.  The service treatment record is silent for any complaints or treatment for headaches of any kind.  During service, the Veteran attended several sick call visits, primarily related to his knees.  He did not mention headaches as being an issue at any of these appointments.  At the hearing, the Veteran reported having headaches in service, but admitted that he never reported any occurrences.  Without evidence of migraines shown in the service beyond the Veteran's lay statements, the Board finds the preponderance of the claim also against service connection on a direct basis.  


II.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The information contained in an August 2012 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  Additionally, the Veteran was afforded a VA neurological examination in September 2012 with an addendum opinion provided in November 2012.  The examiner, a neurologist, performed an examination and provided the Board with sufficient information to render a decision regarding the Veteran's service connection claim.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

While the Board understands the Veteran's concerns regarding the examination, specifically the language barrier between the Veteran and the examiner, these concerns are not sufficient to deem the examination inadequate.  Although the Veteran's allegation are sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The examination report documents the Veteran's subjective statements, corroborated by other statements he has made to other medical professionals and to the undersigned at the hearing, along with an evaluation of the clinical record.  The Veteran's assumptions of the examination are not enough to overcome the presumption afforded the medical examiner.  

The Veteran was also provided an opportunity to provide testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the undersigned fully explained the missing service connection element of nexus, and what was required to substantiate his claim.  The undersigned also ensured the record was fully developed and provided the Veteran 60 days post-hearing to obtain additional evidence.  Accordingly, these duties have been satisfied. 

Since the Veteran did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. 


ORDER

Service connection for migraines is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


